DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kunimori (JP 2008006485).
With regard to claim 1, Kunimori teaches a welding determination 
Device (FIG. 1) for strip-shaped sheets (steel strip, cl. 1) comprising: a measurement unit (4) configured to measure temperature of a joint portion between strip-shaped sheets to be joined by seam welding (“In this step (S11), the measurement data measured by the temperature measuring means 4 for measuring the temperature of the welded part during welding is fetched and stored in the storage means 15….”, pg. 2, ln. 55 to pg. 3, ln. 1 ); and a determination unit (1) configured to, based on a measurement result by the measurement unit, calculate an average temperature of the joint portion and a temperature difference that is a difference between a maximum value and a minimum value among temperature of the joint portion and, when the average temperature is less than or equal to a first threshold value and the temperature difference is more than or equal to a second threshold value, determine that a joining defect has occurred 
	Kunimori does not teach in a single embodiment that the defect is due to due to ineffective current; however, Kunimori does teach that: “Further, in the present invention, in the temperature state determination step, the temperature of the welded part during welding is measured to judge whether the welding is good or bad. In addition to the temperature of the welded part, the welding current, welding voltage, welding The quality of the temperature state of the welded portion may be determined based on measurement data such as speed and pressure applied to the electrode wheel. Also in this case, it is possible to determine whether or not the temperature condition of the welded portion is good depending on whether the average value of each measurement value, the fluctuation range that is the difference between the maximum value and the minimum value, or the like is within a predetermined range. By performing pass / fail determination of the temperature state of the welded portion using one or more of these measurement data, it is possible to determine whether or not the welding is successful with higher accuracy.”, pg. 4, ln. 29-35.
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the primary embodiment in Kunimori, such that a determination related to a defect resulting from ineffective current, as suggested and taught by a secondary embodiment of 
With regard to claim 2, as this claim includes essentially the same limitations as claim 1 except in method form, to the extent that the prior art apparatus (of claim 1 which is directed toward a welding determination device) meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps (of claim 2 which is directed toward a welding determination method) as claimed.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I)".
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761